Exhibit 99.1 GOLDBELT RECEIVES FINAL FEASIBILITY STUDY FOR INATA PROJECT Toronto, Ontario – (October 4, 2007) Goldbelt Resources Ltd. (TSX: GLD) is pleased to announce that it has received the Final Feasibility Study (“the Study”) for the Inata Project which was coordinated and compiled by GBM Minerals Engineering Consultants Limited (“GBM”) of London, England. The Study outlines a 2,250,000 tonnes per annum (“tpa”) mill throughput utilizing a cyanide-in-leach (“CIL”) process plant and cash operating costs of US$ 336/oz. The project will have a 7 year mine life with payback after 2.7 years at a US$650/oz gold price.The Internal Rate of Return (“IRR”) for the project is 49.75% and the undiscounted Net Present Value (“NPV”) is US$128.0 million. A summary of the key technical parameters of the Study are shown below.All financial figures are quoted in US dollars, unless otherwise noted. Key Production and Financial Results Production: Process Plant Throughput per Year 2,250,000 tonnes Gold Reserves (in situ) 944,000 ounces Gold Recovered 893,000 ounces Mine Life 7 years Metallurgical Recovery (average) 1 94% Financial: Initial Capital Cost $77 Million Sustaining Capital 1 $10.8 Million Cash Operating Costs 1,2 $336/oz Total Cash Costs 1 ,2 $400/oz Total Production Costs 1 ,2 $504/oz Internal Rate of Return (IRR) 3, 4 49.75% Net Present Value 4 (0% Discount) $128.0 Million Pay Back Period 2.7 years 1. Over the life of the mine 2. Per ounce gold 3. 100% equity basis 4. After tax, $650 per ounce of gold Note on costs: (1) Total Production Costs are all operating costs including taxes, royalties, mine closure and rehabilitation and depreciation/amortisation (2) Total Cash Costs are Total Production Costs excluding depreciation (3) Cash Operating Costs are Cash Costs excluding taxes, royalties and closure/rehabilitation costs Project Overview Goldbelt Resources retained in 2006 to manage the preparation of a feasibility study for the Inata Gold Project in Burkina Faso. The study addresses all technical and economic aspects of the project, and includes detailed operating and capital costs estimates for project development and operation over the life of the mine to an accuracy of +/-15%. The study also defines the schedule of work required for project development and construction. Detailed consideration of project financing was excluded from the scope of work. The study complies with Canadian Securities Administrations (CSA) policy National Instrument 43-101. This policy governs scientific and technical disclosure by mining companies and the preparation of technical reports. NI 43-101 requires that all technical disclosures are based on advice from a Qualified Person (QP), and that disclosure on resources and reserves are based on definitions approved by the Canadian Institute of Mining Metallurgy and Petroleum (CIMMP). This included the definition of a QP. Geological modeling and resource estimation was completed by Ravensgate Consultants of Perth, Australia. George, Orr and Associates of Perth, Australia provided geotechnical design. Orelogy Pty Ltd of Perth, Australia completed all mine design, costing and reserves estimation. Engineering and design for the tailings dam, water dam and other mine infrastructure was carried out by AMEC, Kent, England. Metallurgical test work was carried out by AMMTEC of Perth, Australia. The Environmental Impact Study (“EIS”) was prepared by Socrege of Ouagadougou, Burkina Faso. GBM was responsible for the management of the feasibility study, development of the process flowsheet, process engineering, design and the compilation of the report. Resources Mineral Resource Statement 1 July 2007 at a cut-off of 0.5g/t Au for the Inata Project Inata, Minfo and Sayouba Resources at a combined lower cut off of 0.5g/t Au Measured Indicated Inferred Tonnes Au (g/t) Au (oz) Tonnes Au (g/t) Au (oz) Tonnes Au (g/t) Au (oz) Inata 4,909,400 2.3 362,440 17,349,100 1.7 924,520 6,003,700 1.3 254,870 Sayouba 307,700 1.6 16,040 909,500 1.2 34,000 789,800 1.2 30,700 Minfo - - - 1,584,600 1.2 59,930 302,500 1.3 12,350 TOTAL 5,217,100 2.3 378,480 19,843,260 1.6 1,018,450 7,095,900 1.3 297,910 Reserves The economic cut off grade for definition of reserves is calculated to be 0.8g/t. A sub-economic cut off grade of 0.5g/t has been used to define additional ore material that will be stockpiled over the life of mine and will be processed at the end of the life. Inata Reserves Tonnes Contained gold Cut Off Grade Category ('000s) g/t ounces Proven 4,173 2.4 323,000 0.8g/t Probable 10,170 1.8 598,000 Sub total 14,343 2 921,000 Proven 299 0.6 6,000 0.5g/t to 0.8g/t Probable 782 0.7 16,000 Sub total 1,081 0.6 23,000 Proven 4,472 2.3 329,000 Probable 10,952 1.7 615,000 TOTAL 15,424 1.9 944,000 The cost and revenue parameters used in the definition of ore reserves are included below: Cost and Revenue Parameters Used in Definition of Reserves Mining Average over LOM 1 $/tonne mined $1.34 Processing Highly weathered $/tonne processed $12.48 Slightly weathered $/tonne processed $12.87 Fresh $/tonne processed $12.51 Fresh/Graphitic Shale $/tonne processed $13.86 Recoveries Highly weathered % 95 Medium weathered % 95 Slightly weathered % 93 Fresh % 93 Fresh/Graphitic Shale % 93 The average mining cost over the life of mine is $1.34/tonne mined. The actual cost varies between $1.11/tonne to $1.64/tonne, increasing with the depth of the pit and haulage distance. Exploration Potential Resource and reserve estimations have been prepared for the completion of the Study.Gold mineralization is open both along strike and down dip and it is anticipated that additional resources will be estimated as new data becomes available from these, as well as additional sites of satellite mineralization.Additionally, there are a number of areas within the current Inata pit design which contain inferred resources which require further development. Drilling in 2007 extended mineralization 450 meters to the north of Inata North and surrounding the Sayouba and Minfo deposits. Mining Mining at Inata will be carried out using conventional drilling, blasting, loading and hauling procedures and technology suitable for a medium sized open pit mine. The mine fleet will be owner-operated, utilizing conventional midsized top hammer blast hole drill rigs, 200 tonne class backhoe excavators and 91 tonne class haul trucks. The mine will operate 24 hours per day, 7 days per week. There are three principal pits which will be mined over the life of the project, located from approximately 300m up to 3.5 km from the primary crusher. Conservative assumptions on pit wall design have been adopted, with an overall slope angle in the main Inata pit of 43o. The overall strip ratio for the project will be 6.9:1. The mining rate will be approximately 20,000,000 tpa through the project life. The ore mined will comprise highly weathered oxide material to transitional and fresh in the latter years. The ore mining rate will be 2,250,000 tpa. Metallurgical Testing and Mineral Processing Metallurgical sampling and testing was carried out by Resolute and BHP during 1999 to 2002, prior to the acquisition of the property by Goldbelt Resources Ltd. The results of that work have been reviewed as part of the feasibility study and the results have been incorporated into the later test work initiated by Goldbelt between 2004 and 2007. Minor Inata oxide ore samples demonstrated mild preg-robbing characteristics which were overcome completely using conventional cyanide in leach (CIL) process.Some unweathered (fresh) ore reflected higher preg-robbing characteristic.These fresh ores responded well to pretreatment with kerosene and good recoveries were obtained. However, the fresh ore presents a minor proportion of the orebody and it is proposed that such ore will be stockpiled and treated towards the end of the mine life. The results of these programs indicate that a CIL process with gravity concentration will yield recoveries of 93% - 95% in all ore types. Leach kinetics demonstrated that the ore was relatively insensitive to grind size and good recoveries were obtained at a grind of 80% passing 106μm.
